 Case 1:21-cv-00640-PLM-SJB ECF No. 4, PageID.16 Filed 08/04/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


JOHN JAMES SAKOCIUS,

               Plaintiff,                                     Hon. Paul L. Maloney

v.                                                            Case No. 1:21-cv-640

MODERNA, INC., et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       Plaintiff initiated this action on July 27, 2021, by filing a complaint against Moderna, Inc.,

and the United States of America and paying the civil action filing fee. The matter has been referred

to me pursuant to 28 U.S.C. § 636(b)(1)(A) and (b)(1)(B) for decision on all pretrial matters and

submission of recommendations on dispositive motions. Pursuant to that authority, I recommend

that the Court sua sponte dismiss this action for lack of subject matter jurisdiction.

       Although Plaintiff ostensibly sues Moderna, Inc., and the United States, a reader of the

complaint will struggle to determine a cause of action against those Defendants or any other party.

The complaint moves from one subject to the next without a coherent theme. Plaintiff mentions a

request for a mental health expungement, the Watershed Protection and Flood Prevention Act, a

writ of mandamus, source code, microbiology and virology, the “Space Force,” “Code Uranus, a

dissertation, and Oakland University. Plaintiff also includes mathematical equations and requests

to “[i]ntroduce a photograph of [his] Pomeranian dog, Money, into evidence,” as a “character

witness synthesized.” (ECF No. 1 at PageID.11–12.) He concludes, “I have appropriately reported

the unannounced federal holiday on a market day (July 5, 2021) and the [C]onfucious counter to
 Case 1:21-cv-00640-PLM-SJB ECF No. 4, PageID.17 Filed 08/04/21 Page 2 of 3




my progress (Quantum entanglement solution as a derivative; meaning “Origin Outliers”).” (Id. at

PageID.12.)

        Because Plaintiff paid the filing fee, I am not authorized to review the complaint under 28

U.S.C. § 1915(e) to determine whether it should be dismissed because it is frivolous or malicious

or fails to state a claim on which relief may be granted. See Clark v. United States, 74 F. App’x

561, 562 (6th Cir. 2003) (“Clark, however, did not proceed IFP, but paid the filing fee. Generally,

if a plaintiff pays the filing fee, a complaint is not subject to dismissal without notice to the plaintiff

and an opportunity to amend.”) (citing Benson v. O’Brian, 179 F.3d 1014, 1017 (6th Cir. 1999).

Nonetheless, it is firmly established that a court may dismiss an action sua sponte “for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when

the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid

of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479–80 (6th Cir. 1999);

see also Wagenknecht v. United States, 553 F.3d 412, 417 (6th Cir. 2008).

        Here, dismissal for lack of subject matter jurisdiction is proper, as the complaint lacks an

arguable basis in fact or law and is therefore frivolous. See Neitzke v. Williams, 490 U.S. 319, 325

(1989). Accordingly, I recommend that the Court dismiss this action for lack of subject matter

jurisdiction.


Dated: August 4, 2021                                             /s/ Sally J. Berens
                                                                 SALLY J. BERENS
                                                                 U.S. Magistrate Judge

                                                NOTICE

        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file



                                                    2
 Case 1:21-cv-00640-PLM-SJB ECF No. 4, PageID.18 Filed 08/04/21 Page 3 of 3




objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                               3
